Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed April 30, 2020.
Claims 3-5, 8, 12, 15-17, 19, 21, 24, 25, 27, 29, 40-43, 46-50, 55-58, 60 and 61 have been canceled.  Claims 6, 7, 9-11, 18, 20, 26, 28, 30, 32-37, 39, 44, 51, 53 and 59 have been amended.
Claims 1, 2, 6, 7, 9-11, 13, 14, 18, 20, 22, 23, 26, 28, 30-39, 44, 45, 51-54 and 59 are pending in the instant application. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2, 6, 7 and 9-11, drawn to a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said 
Group II, claims 13, 14, 18 and 20, drawn to a double stranded DNA (dsDNA) template for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said dsDNA template comprising (a) a first DNA sequence comprising an RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site, (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) one or more modified nucleotides at the 5' end of the antisense strand of the dsDNA template.
Group III, claims 22, 23, 26 and 28, drawn to a partially single stranded DNA (ssDNA) template for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, the ssDNA template comprising (a) a first DNA sequence comprising an RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site, (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and  5CASE PAT057679-US-PCT (d) one or more modified nucleotides at the 5' end of the antisense strand of the dsDNA template.
Group IV, claims 30-38, drawn to a method of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of: (a1) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site and (b1) making the RNA transcript by in vitro transcription.
Group V, claims 39, 44, 45, 51 and 52, drawn to a composition comprising a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, made by the process of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of: (a1) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site and (b1) making the RNA transcript by in vitro transcription, wherein:(a2) the composition comprising the RNA transcript is substantially free of 
Group VI, claims 53 and 54 drawn to a method of altering gene expression in a cell, the method comprising introducing into the cell a composition comprising a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, made by the process of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of: (a1) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said DNA template comprising (a) a first deoxyribonucleic acid (DNA) sequence comprising a RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site; (c) a second DNA sequence encoding the RNA transcript having a length of about 20-200 bases disposed downstream of the RNA transcription initiation site; and (d) a linearization site downstream from the RNA transcription initiation site and (b1) making the RNA transcript by in vitro transcription, wherein:(a2) the composition comprising the RNA transcript is substantially free of immune stimulating moieties, and/or (b2) the composition is substantially free of RNA transcripts having n-1 variants and/or n+1 variants.
Group VII, claim 59, drawn to a cell, altered by the method of altering gene expression in a cell, the method comprising introducing into the cell a composition comprising a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, made by the process of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of: (a1) obtaining a DNA template (an IVT cassette) for making a ribonucleic acid (RNA) transcript having a length in vitro transcription, wherein:(a2) the composition comprising the RNA transcript is substantially free of immune stimulating moieties, and/or (b2) the composition is substantially free of RNA transcripts having n-1 variants and/or n+1 variants.
This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  
Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-VII do not avoid the prior art because WO 2015/191693 A2 (submitted and made of record on the Information Disclosure Statement filed September 3, 2020) teach a double stranded DNA (dsDNA) template for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases or a partially single stranded DNA (ssDNA) template for making a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, said dsDNA and ssRNA templates comprising (a) a first DNA sequence comprising an RNA transcription initiation site; (b) a polymerase promoter upstream from the RNA transcription initiation site, (c) a second DNA sequence encoding the RNA 
It is noted that the present Specification provides no clear structural limitation for the term “RNA transcription initiation site”.  Therefore, this term is interpreted using the broadest reasonable interpretation consistent with the Specification.
WO 2015/191693 discloses delivery systems comprising one or more guide RNA (gRNA) and a nucleic acid editing system. The delivery system comprising one or more guide RNA can be a non-viral vector, the gRNA is expressed under the control of an inducible promoter (such as the group consisting of U6, CMV, SV40, EF-1a, Ube, PGK, or small molecule-inducible promoters), and the gRNA and/or the RNA encoding the nucleic acid editing system is chemically modified (chemical modifications of RNA may include modifications of the phosphate backbone or ribose ring modifications such as 2'-O-methyl modification).
Regarding those claims reciting methods of making RNA by in vitro transcription (IVT) Applicants should note that IVT kits exist commercially (as also acknowledged in the description [0105]) in order to provide RNA synthesis (e.g. such as Biolabs T7 based RNA synthesis kit).
Claim 59 is drawn a cell, altered by the method of altering gene expression in a cell, the method comprising introducing into the cell a composition comprising a ribonucleic acid (RNA) transcript having a length of about 20-200 bases, made by the process of making a ribonucleic acid (RNA) having a length of about 20-200 bases by in vitro transcription (IVT), comprising the steps of: (a1) obtaining a DNA template (an IVT in vitro transcription, wherein:(a2) the composition comprising the RNA transcript is substantially free of immune stimulating moieties, and/or (b2) the composition is substantially free of RNA transcripts having n-1 variants and/or n+1 variants.  In other words, claim 59 is directed to a product obtained by a method.  Such products are defined as "product by process" and the Applicant should be aware that a "compound" is not rendered novel just because of the fact that they have been produced by a particular method.  It is known that many cells produced by CRISPR Cas methods already exist in the art which would be considered to fall within the scope of the claim.  Moreover, as acknowledged in the Figure 8 of Applicant’s Disclosure, RNA of 100 base pairs can also be produced by other means such as solid-phase chemical synthesis. Therefore, claim 59 lacks unity.
Therefore, there is no common special technical feature which exists between the aforementioned Groups.   
Thus, at least the one invention as detailed in the Groups above cannot therefore be considered a special technical feature, since this invention was already known to one of ordinary skill in the art prior to the current invention.  The expression “special technical features” refers to those features that define a contribution which each of the claimed 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635